Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 10.3 AMENDMENT TO AGREEMENT AND PLAN OF MERGER This AMENDMENT TO AGREEMENT AND PLAN OF MERGER (this  Amendment ) is made and entered into as of May 31, 2007, by and among Quest Diagnostics Incorporated, a Delaware corporation ( Parent ), Ace Acquisition Sub, Inc., a Delaware corporation ( Merger Sub  and, together with Parent, each a  Buyer Party  and collectively, the  Buyer Parties ), and AmeriPath Group Holdings, Inc., a Delaware corporation (the  Company ). WHEREAS, the Parent, the Merger Sub and the Company are parties to that certain Agreement and Plan of Merger, dated as of April 15, 2007 (the  Merger Agreement ), pursuant to which, subject to the satisfaction of the conditions provided therein, Merger Sub will merge with and into the Company with the Company continuing as the surviving corporation (the  Merger ); and WHEREAS, pursuant to Section 11.2 of the Merger Agreement, the parties hereto desire to amend certain provisions of the Merger Agreement as specified herein; NOW, THEREFORE, in consideration of the promises and the mutual agreements and covenants hereinafter set forth, and intending to be legally bound, Parent, Merger Sub and the Company hereby agree to amend the Merger Agreement as follows: 1. Definitions; References . Unless otherwise specifically defined herein, each capitalized term used herein but not otherwise defined shall have the meaning assigned to such term in the Merger Agreement. Each reference to hereof, herein, hereby and this Agreement shall from and after the date hereof refer to the Merger Agreement as amended by this Amendment.
